UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q X . QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 . TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Petrus Resources Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 27-0625383 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5st St Suite 216 Miami Lakes, FL 33014 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (954) 362-7598 Indicate by check mark whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] . No[]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] . No []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of the “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] . Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) . Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes[X] .No[]. APPLICABLE ONLY TO CORPORATE ISSUERS: As of April 25, 2014 the registrant had 8,000,000 issued and outstanding shares of common stock. PETRUS RESOURCES CORPORATION. Table of Contents PART I.FINANCIAL INFORMATION PAGE Item 1.Financial Statements (unaudited): 4 Balance Sheets 5 Statements of Operations 6 Statements of Cash Flows 7 Notes to Financial Statements (unaudited) 8 Item 2.Management’s Plan of Operations 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T.Controls and Procedures 9 PART II.OTHER INFORMATION Item 1.Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2.Unregistered Sale of Equity Securities and Use of Proceeds 10 Item 3.Defaults upon Senior Securities 10 Item 4.Removed and Reserved 10 Item 5.Other Information 10 Item 6.Exhibits 11 Signatures 11 - 2 - PART I - FINANCIAL INFORMATION Item 1. Financial Statements The Financial Statements of the Company required to be filed with this Quarterly Report on Form 10-Q were prepared by management and commence on the following page, together with related Notes.In the opinion of management, these Financial Statements fairly present the financial condition of the Company, but should be read in conjunction with the Financial Statements of the Company for the year ended December 31, 2012 previously filed in a 10K with the Securities and Exchange Commission. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying interim financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying interim financial statements for the three months ended September 30, 2013 are not necessarily indicative of the operating results that may be expected for the full year ending December 31, 2013. - 3 - PETRUS RESOURCES CORPORATION (A Development Stage Company) FINANCIAL STATEMENTS September 30, 2013 Page(s) Balance Sheets as of September 30, 2013and December 31, 2012 5 Statements of Operations for the three months ended September 30, 2013and 2012 and the Period of March 2, 2011(Inception) to September 30, 2013 6 Statements of Cash Flows for the three months ended June 30, 2013and 2012 and the Period of March 2, 2011 (Inception) to September 30, 2013 7 Notes to the Unaudited Financial Statements 8 - 4 - Petrus Resources Corporation (A Development Stage Company) Balance Sheets September30, 2013 (unaudited) December 31, 2012 (audited) ASSETS Total assets $
